Citation Nr: 1223913	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a left knee injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In a rating decision dated in December 1997, the RO denied the Veteran's application to reopen his claim of service connection for residuals of a left knee injury; after the appellate was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision or submit new and material evidence within the one year appeal period. 

2.  The additional evidence presented since the rating decision dated in December 1997 by the RO is cumulative of evidence previously considered. 


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of service connection for residuals of a left knee injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 






The RO provided pre-adjudication VCAA notice by letter, dated in May 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorizes VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

Additionally, the Veteran was notified of the type of evidence necessary to reopen the claim of service connection for residuals of a left knee injury, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was notified that the application to reopen the claim for residuals of a left knee injury was previously denied because the record did not show a relationship between his post-service left knee disability and his military service.  

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  
The RO has obtained the Veteran's service treatment records which include the records the Veteran identified from Scotts Air Force Base and his post-service medical records.  Furthermore, the Veteran has not identified any other pertinent records for the RO to obtain on his behalf. 

In this regard, while the Veteran notified the RO that he had an employment examination with NASA that would document his complaints, diagnoses, or treatment for his left knee disorder shortly after his separation from active duty, in August 2007 NASA notified the RO that it did not have any medical records of the claimant.  Moreover, in the June 2008 statement of the case the Veteran was notified that NASA did not have any of medical records.  Therefore, the Board finds that VA adjudication of the current appeal may go ahead without these records. 

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Therefore, because for reasons that will be explained in more detail below, new and material evidence has not been presented to reopen the current claim, the Board finds that VA has no obligation to provide the claimant with a VA examination.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision dated in May 1983, the RO denied the initial claim of service connection for residuals of a left knee injury because, while service treatment records documented complaints and treatment for left knee problems on a number of occasions in 1982 diagnosed as a sprain and possible meniscus tear, the post-service record, including the April 1983 VA examination, did not reveal a current disability.  


In a letter in June 1983, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period (see 38 C.F.R. § 3.156(b)), the rating decision by the RO dated in June 1983 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

In a rating decision dated in December 1997, the RO denied the application to reopen the Veteran's claim of service connection for residuals of a left knee injury because the record did not show a relationship between his post-service left knee disability, diagnosed as arthritis and a meniscus s tear, and his military service including his documented in-service left knee problems.

In a letter in December 1997, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period (see 38 C.F.R. § 3.156(b)), the rating decision by the RO dated in December 1997 also became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The pertinent evidence of record at the time of the rating decision dated in December 1997 consisted of service treatment records, an April 1983 VA examination report, and April 1995 to July 1997 medical records.  

The service treatment records documented complaints and treatment for left knee pain and limitation of motion diagnosed as a sprain and possible meniscus tear on a number of occasions in 1982.  


The April 1983 VA examination was negative for any left knee disability.  And, the medical records documented the Veteran's complaints and treatment for left knee pain, diagnosed as arthritis and a meniscus tear starting in April 1995.  The records also document left knee surgery in August 1995. 

The evidence also included the Veteran's statements in support of his claim that his post-service left knee disability was due to his documented in-service left knee problems. 

The Current Claim to Reopen

As the unappealed rating decision in December 1997 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

As the Veteran's application to reopen the claim was received after August 2001, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  



See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  

Analysis

The additional evidence presented since the rating decision in December 1997 consists of additional medical records as well as the Veteran's statements in support of claim.

The additional medical records do not relate the post-service left knee disability to service by either continuity of symptomatology or by direct causation, that is, a causal relationship between the present disability and the symptoms in service, the so-called "nexus" requirement.  Also the evidence does relate to arthritis of the left knee to service or to first post-service year. 

Therefore the Board finds that this evidence is not new and material because it does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that a post-service left knee disability was due to an injury, disease, or event in service, the absence of which was the reason the claim was previously denied.  As the evidence is essentially cumulative evidence, it does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In statements to VA, the Veteran discussed the relationship between his post-service left knee disability and the symptoms in service.  The Veteran is competent to describe symptoms of a left knee disability.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); 




Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).  

To the extent that the Veteran's statements are offered as proof that the post-service left knee disability is related to the symptoms in service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno supra at 469. 

In this case, whether the post-service knee disability is due the left knee symptom service cannot be determined by the Veteran's s own personal observation without having specialized education, training, or experience.  And it is not argued or shown that the Veteran as a lay person is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of his post-service knee disability. 

For this reason, the Veteran's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence that the post-service left knee disability was due to an injury, disease, or event in service. 
And evidence that is not competent is not admissible and the Veteran's statements are not new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).



As the additional evidence is not new and material, the claim of service connection is not reopened, and the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the claim of service connection for residuals of a left knee injury is not reopened, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


